This action was brought originally by Theodore Breck against the Rolloway Motor Company in the Lucas Common Pleas for damages resulting from personal injury sustained by the alleged negligence of the Motor Company in manufacturing a steering wheel.
It appears that the wheel was sold and installed by a retail merchant and the evidence disclosed the defective condition of the wheel and that Breck attempted to show that the Company had been negligent in the manufacture of the same.
The judgment of the Common Pleas in directing a verdict in favor of the company was affirmed by the Court of Appeals.
Breck in the Supreme Court contends:
1. That he was denied his constitution al right of a trial by jury.
2. That the manufactuer was liable to Breck as an ultimate consumer on the ground that the wheel was a “dangerously defective article”.